Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Hamilton (US 3,449,104), Okumura (US 3,650,725), Parkell (US 4,462,519), Vajda (US 6,173,661), Leidy (US 2004/0050661), Balbi (US 2009/0257856), Felgenhauer (US 2013/0153367), Borsarelli (US 8,403,129).
Although Hamilton teaches a system and method for transferring glass articles having a rotating cooling platform, a driving means, and a pushing mechanism; Hamilton does not teach or suggest that the pushing mechanism is coupled to the rotating cooling platform.
Although Okumura teaches a system and method for transferring glass articles having a rotating cooling platform, a driving means, and a pushing mechanism; Okumura does not teach or suggest that the pushing mechanism has a forward and backward movement.
Although Parkell teaches a system and method for transferring glass articles having a cooling platform, a driving means, and a pushing mechanism; Parkell does not teach or suggest the pushing mechanism is coupled to a rotating cooling platform.
Although Vajda teaches a system and method for transferring glass articles having a cooling platform, a rotating platform, a driving means, and a pushing mechanism; the cooling platform and rotating platform are two separate elements and 
Although Leidy teaches a system and method for transferring glass articles having a platform, a driving means, and a pushing mechanism; Leidy does not teach or suggest the pushing mechanism is coupled to a rotating cooling platform.
Although Balbi teaches a system and method for transferring glass articles having a platform, a driving means, and a pushing mechanism; Balbi does not teach or suggest the pushing mechanism is coupled to a rotating cooling platform.
Although Felgenhauer teaches a system and method for transferring glass articles having a cooling platform, a rotating platform, a driving means, and a pushing mechanism; the cooling platform and rotating platform of Felgenhauer are two separate elements and therefore Felgenhauer does not teach or suggest the pushing mechanism is coupled to a rotating cooling platform.
Although Borsarelli teaches a system and method for transferring glass articles having a platform, a driving means, and a pushing mechanism; Borsarelli does not teach or suggest the pushing mechanism is coupled to a rotating cooling platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741